internal_revenue_service national_office technical_advice_memorandum date third party contact none index no control no tam-119884-98 number release date district_director taxpayer’s name taxpayer’s address taxpayer identification no quarters involved date of conference legend taxpayer issues is taxpayer’s turkey battery system a trailer or semitrailer body subject_to the tax imposed by sec_4051 of the internal_revenue_code if the service rules adversely to taxpayer on issue will the service grant taxpayer's request to apply this technical_advice_memorandum on a nonretroactive basis under sec_7805 conclusions taxpayer's turkey battery system is a trailer or semitrailer body subject_to the tax imposed by sec_4051 taxpayer's request to apply this technical_advice_memorandum on a nonretroactive basis under sec_7805 is denied facts taxpayer manufactures and sells at retail a turkey battery system a turkey battery system is typically comprised of five or six turkey batteries each battery is four or eight feet long by eight feet wide and is comprised of turkey coops that have been welded into a single unit typically coops are welded into a unit six coops high and two coops wide a system is designed for installation on the flatbed of a trailer or semitrailer with a gross vehicle weight that exceeds big_number pounds typically taxpayer installs the system by bolting it onto a flatbed semitrailer that is either or feet long and it occupies the entire surface area of the semitrailer the turkeys are herded into the coops the turkey battery system is not installed or removed each time turkeys are loaded or unloaded taxpayer sells turkey battery systems installed on customer-owned trailers or semitrailers or delivers them to customers for installation by the customer law and analysis sec_4051 imposes a tax on the first_retail_sale of truck trailer and semitrailer bodies sec_4051 provides an exclusion for truck trailer and semitrailer bodies suitable for use with a trailer or semitrailer that has a gross vehicle weight of big_number pounds or less sec_4051 imposes a tax on the installation of any part or accessory on any vehicle which contains an article taxable under sec_4051 if the installation is not later than six months after the vehicle was first placed_in_service revrul_80_131 1980_1_cb_239 holds that detachable fiberglass containers designed for use in transporting tomatoes on the flatbed of taxable trailers and semitrailers are trailer and semitrailer bodies when the container is mounted on the flatbed on each corner of the container is a molded clamp that enables the container to be secured to the flatbed with cables the resulting vehicle has as its function the transportation of tomatoes over the highway in so holding the revenue_ruling states that the container is a body rather than a part or accessory despite the fact that the trailer or semitrailer flatbed constitutes an independent hauling unit in the absence of the container revrul_78_393 1978_2_cb_262 holds that two bunks u-shaped steel cradles that are designed to be used in tandem to support logs and are mounted on a truck and trailer chassis form a log carrying system that is a vehicle body revrul_75_326 1975_2_cb_428 holds that a dump box designed to fit into the body of a standard pickup truck is a truck body the dump box converts the pickup truck into a dump truck and is so designed that the entire load carrying capacity of the truck becomes the function of the dump box revrul_69_320 1969_1_cb_279 holds that a collapsible molded rubber tank that is designed to transport liquids over the highway by being mounted on a truck trailer or semitrailer chassis is a vehicle body the tank is designed to be rolled up and stored when not in use so that the vehicle can then transport dry cargo in so holding the revenue_ruling states that although the tank may also serve as a storage device it is a body because its utility lies in the highway transportation function it performs revrul_67_207 1967_1_cb_295 holds that a tank designed for use with a trailer chassis and highway tractor to transport liquid_sugar over the highway is a trailer body in so holding the revenue_ruling states that although the tank may serve as a storage device it is a body because its utility lies in the highway transportation function it performs revrul_61_159 1961_2_cb_170 holds that detachable containers that are produced with specially designed understructures for use with truck chassis designed to accommodate them are truck bodies because they are primarily designed for use in the transportation of property on the highway sec_7805 provides that the secretary may prescribe the extent if any to which any ruling relating to the internal revenue laws shall be applied without retroactive effect the district_director argues that the turkey battery system is a body so that its first_retail_sale is subject_to the tax imposed by sec_4051 taxpayer argues that the turkey batteries are parts or accessories therefore it argues while turkey batteries it installed on a trailer or semitrailer within six months after it has been placed_in_service are subject_to the tax imposed by sec_4051 turkey batteries installed by taxpayer on a trailer or semitrailer more than six months old or sold but not installed by taxpayer are not subject_to tax taxpayer emphasizes that turkey batteries are installed on a flatbed body may be removed for cleaning repair or replacement of worn or damaged sections and may be used off of a highway vehicle to store turkeys we agree with the district_director that the turkey battery system is a body the system is primarily designed to transport turkeys the vehicle's load on the highway its utility lies in the highway load-carrying function it performs the system enables the flatbed semitrailer to transport turkeys without the system the vehicle could not transport its intended load the turkey battery system is similar to the log carrying system described in revrul_78_393 it is also similar to the tomato containers described in rul in that it is designed for use in transporting a load on the flatbed of a trailer or semitrailer body and comprises the load-carrying capacity of the vehicle it is immaterial that a truck body is placed or installed on another body nor is it material that the body is detachable or can be used for storage see revrul_80_131 revrul_75_326 revrul_69_320 revrul_67_207 and revrul_61_159 consideration of sec_7805 relief taxpayer's argument for favorable sec_7805 treatment is that in this same issue was settled by the appeals_office which held that taxpayer’s turkey batteries were accessories taxpayer states that it relied upon that settlement agreement much as it would have relied upon a letter_ruling issued to it a technical_advice_memorandum ordinarily is applied retroactively see section dollar_figure of revproc_99_2 1999_1_irb_73 pincite relief under sec_7805 usually is granted only if a taxpayer relied to its detriment on a published position of the service or on a letter_ruling or technical_advice_memorandum issued to that taxpayer no ruling was issued to taxpayer nor does taxpayer claim detrimental reliance on specific language in the statute regulations or a revenue_ruling reliance upon a settlement with an appeals_office for a prior period does not provide a basis for relief under sec_7805 while an appeals_office settlement resolves a specific tax dispute it does not resolve a technical issue for periods not included in the settlement consequently taxpayer's arguments do not support granting its request for sec_7805 relief caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it shall not be used or cited as precedent in accordance with sec_6110 names addresses and other identifying numbers have been deleted
